     Case 1:19-cv-00922-NONE-BAM Document 31 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREAME W. THOMAS, et al.,                         Case No. 1:19-cv-00922-NONE-BAM
12                     Plaintiffs,                     ORDER REGARDING JOINT
                                                       STIPULATION TO EXTEND FACT
13          v.                                         WITNESS DISCOVERY DEADLINE FOR
                                                       THE TAKING OF AGREED UPON FACT
14   THE RV FACTORY, LLC, et al.,                      WITNESS DEPOSITIONS
15                     Defendants.                     (Doc. No. 29)
16

17

18         Pursuant to the stipulation of the parties, and good cause appearing based on the parties’

19   inability to conduct depositions due to difficulties caused by the COVID-19 pandemic, the Court

20   GRANTS the parties’ request to modify the Scheduling Order (Doc. No. 12) in this case. IT IS

21   HEREBY ORDERED that the expert discovery deadline is extended to August 1, 2020, for the

22   purposes of conducting the depositions of (1) Graeme W. Thomas; (2) Elizabeth Thomas; (3) Pete

23   Bundy, The RV Factory; (4) Brian Shea, The RV Factory; (5) George Thomas; and (6) Jeff Miller

24   c/o Misty Harbor Boats. All other deadlines remain unchanged.

25         The Court notes that the parties filed their stipulation on June 4, 2020, after the current

26   deadline of June 1, 2020 for the completion of non-expert discovery had expired. Counsel is

27   reminded that they are required to seek any necessary extensions from the Court as soon as the

28   need for the extension becomes apparent. See Local Rule 144(d). Requests for Court-approved
                                                      1
     Case 1:19-cv-00922-NONE-BAM Document 31 Filed 06/05/20 Page 2 of 2

 1   extensions brought on or after the required deadline are looked upon with disfavor. See id.

 2         The parties are additionally cautioned that further modifications of the Scheduling Order

 3   will not be granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good

 4   cause may consist of the inability to comply with court orders in light of the COVID-19

 5   pandemic. Any such future difficulties should be explained.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     June 5, 2020                              /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
